  USDC IN/ND case 2:19-cv-00333-TLS document 45 filed 04/13/21 page 1 of 15


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 MARIUSZ MAZUR,

                       Plaintiff,

                       v.                                CAUSE NO.: 2:19-CV-333-TLS

 ZMC AUTO SALES, INC. and COPART,
 INC.,

                      Defendants.


 ZMC AUTO SALES, INC.,

                       Counter Claimant,

                       v.

 MARIUSZ MAZUR,

                       Counter Defendant.

                                    OPINION AND ORDER

       This matter is before the Court on Defendant Copart Inc.’s Motion to Dismiss for Failure

to State a Claim and, or in the Alternative, Motion to Dismiss for Improper Venue [ECF No. 19],

Plaintiff/Counter-Defendant Mariusz Mazur’s Partial Motion for Summary Judgment [ECF No.

27], and Plaintiff/Counter-Defendant Mariusz Mazur’s Motion to Strike ZMC’s Statement of

Facts and Designated Exhibits (Dkt. 31-1) [ECF No. 33]. For the reasons set forth below, the

motions are denied.

                                    PROCEDURAL HISTORY

       Plaintiff Mariusz Mazur filed a six-count Complaint [ECF No. 1] on September 4, 2019,

against Defendants ZMC Auto Sales, Inc. (“ZMC”) and Copart, Inc. (“Copart”). The Complaint
    USDC IN/ND case 2:19-cv-00333-TLS document 45 filed 04/13/21 page 2 of 15


alleges an automobile sale gone wrong, where the Plaintiff paid Defendant Copart over $40,000

for a Porsche but, nearly five years later, has not received the vehicle’s title from Defendant

ZMC.1 Based on this transaction, the Plaintiff brings, under Indiana state law, a Civil Crime

Victims Act claim, a conversion claim, a breach of contract claim, a promissory estoppel claim,

an unjust enrichment claim, and a fraud in the inducement claim.

        Defendant ZMC filed its Answer, Affirmative Defenses, and Counter-Claim [ECF No.

14], and Defendant Copart filed a Motion to Dismiss for Failure to State a Claim and, or in the

Alternative, Motion to Dismiss for Improper Venue [ECF No. 19]. The Plaintiff filed an Answer

[ECF No. 18] to Defendant ZMC’s counterclaim, and Defendant Copart’s Motion to Dismiss is

fully briefed. The Plaintiff also filed a Partial Motion for Summary Judgment [ECF No. 27],

which is fully briefed. Finally, the Plaintiff filed a Motion to Strike ZMC’s Statement of Facts

and Designated Exhibits (Dkt. 31-1) [ECF No. 33], which requests the Court to strike certain

segments of Defendant ZMC’s Response to the Partial Motion for Summary Judgment [ECF No.

31]. The Court will, in turn, rule on each of these pending motions.




1
  Despite the Porsche’s $41,458.00 price tag, the Plaintiff represents the amount in controversy exceeds
$75,000. The Court presumes that this is because the Indiana Civil Crime Victims Act provides for a civil
remedy of up to three times the Plaintiff’s actual damages. See Ind. Code 34-24-3-1. Neither Defendant
argues that the amount in controversy does not exceed $75,000. However, as the party seeking this
Court’s jurisdiction, the Plaintiff bears the burden of demonstrating that the requirements of diversity
jurisdiction have been met. Hertz Corp. v. Friend, 559 U.S. 77, 96 (2010); Smart v. Local 702 Int’l Bhd.
of Elec. Workers, 562 F.3d 798, 802–03 (7th Cir. 2009). The citizenship of a natural person is determined
by domicile, not by residence. Dakuras v. Edwards, 312 F.3d 256, 258 (7th Cir. 2002); see also Heinen v.
Northrop Grumman Corp., 671 F.3d 669, 670 (7th Cir. 2012). The Complaint alleges only where the
Plaintiff resides but does not allege his domicile. A corporation is a citizen of every state and foreign state
in which it has been incorporated and the state or foreign state where it has its principal place of business.
See 28 U.S.C. § 1332(c)(1); Hertz Corp., 559 U.S. at 92–93. The Complaint alleges only the corporate
Defendants’ principal places of business without identifying their states of incorporation. Therefore, the
Court Orders the Plaintiff to file a supplemental jurisdictional statement establishing this Court’s diversity
jurisdiction, identifying the basis for the amount in controversy and the citizenship of each party at the
time the Complaint was filed.

                                                      2
     USDC IN/ND case 2:19-cv-00333-TLS document 45 filed 04/13/21 page 3 of 15


A.      Defendant Copart’s Motion to Dismiss for Failure to State a Claim and, or in the
        Alternative, Motion to Dismiss for Improper Venue

        Defendant Copart’s Motion argues that the Plaintiff’s claims against it should be

dismissed pursuant to Rule 12(b)(6) for failure to state a claim, or, in the alternative, that the

claims should be dismissed pursuant to Rule 12(b)(3) and Defendant Copart’s Member Terms

and Conditions because the Northern District of Indiana is an improper venue.

        1. Improper Venue

        Rule 12(b)(3) allows a defendant to assert an improper venue defense. Defendant Copart

argues that venue is improper due to the forum selection clause in its Member Terms and

Conditions. It is well established that “[a] lack of venue challenge, based upon a forum-selection

clause, is appropriately brought as a Rule 12(b)(3) motion to dismiss.” Valley Forge Ins. Co. v.

Hartford Iron & Metal, Inc., No. 1:14-CV-6, 2016 WL 2755462, at *1 (N.D. Ind. May 12, 2016)

(quoting Cont’l Ins. Co. v. M/V Orsula, 354 F.3d 603, 606–07 (7th Cir. 2003)). “Like any

contract provision, a forum-selection clause will be enforced unless enforcement would be

unreasonable or unjust or the provision was procured by fraud or overreaching.” Paper Express,

Ltd. v. Pfankuch Maschinen GmbH, 972 F.2d 753, 757 (7th Cir. 1992) (citing M/S Bremen v.

Zapata Off-Shore Co., 407 U.S. 1, 10 (1972); Nw. Nat’l Ins. Co. v. Donovan, 916 F.2d 372, 375

(7th Cir. 1990)).

        To support its arguments, Defendant Copart submitted two exhibits with its Motion: The

Affidavit of Kathryn Hermes, the associate general counsel of Copart, Inc., and Copart’s

Member Terms and Conditions. Def. Copart’s Designation of Evidence, ECF No. 20. The

Affidavit indicates that all vehicle purchases from Copart, Inc. are subject to the Member Terms

and Conditions and that, when the Porsche at issue went on sale and was sold, it was located in

Grand Prairie, Texas. Aff. Kathryn Hermes, ECF No. 20-1. The Member Terms and Conditions

                                                   3
  USDC IN/ND case 2:19-cv-00333-TLS document 45 filed 04/13/21 page 4 of 15


include a forum selection clause and indicate that all vehicles are sold “AS-IS WHERE-IS.”

Member Terms & Conditions 2, 5–6, ECF No. 20-2. The forum selection clause provides, in

relevant part, that “[a]ny action or proceeding arising directly or indirectly out of a vehicle bid or

purchase transaction shall be conducted in the state/province and county where the vehicle was

located at the time the bid was entered or the purchase transaction was consummated.” Id. at 6.

Kathryn Hermes’s Affidavit also represents that the Member Terms and Conditions “were in

effect at all times relevant to this action.” Aff. Kathryn Hermes.

       The Plaintiff’s Complaint alleges that he used Defendant ZMC’s Copart account in

connection with the purchase of the Porsche. Compl. ¶¶ 6, 8, 10, 13. The Complaint alleges that

Defendant Copart manages an automobile auction platform, where the Porsche at issue was listed

and sold. See id. at ¶¶ 6–18. The Complaint also details how the Plaintiff allegedly used the

platform. Specifically, he “contacted ZMC about ZMC purchasing a car online for Mazur from

Copart’s auto action,” he “agreed to pay ZMC $200.00 for ZMC purchasing through its account

at Copart,” and he “paid ZMC $200.00 to use the Copart account to purchase the car.” Id. at ¶¶ 6,

8, 10. Based on the Member Terms and Conditions, this arrangement was necessary because

only Copart members can submit bids at the automobile auctions. Member Terms & Conditions

1–2. The Member Terms and Conditions further illustrate that such membership is contingent

upon accepting Copart’s Member Terms and Conditions. Id. at 1.

       The Plaintiff argues that the forum selection clause does not and cannot apply to him

because “he was not a party to the agreement and had no notice of the clause.” Pl.’s Resp. 3,

ECF No. 22. Defendant Copart does not argue that the Plaintiff is a party to any agreement,

rather it argues that the Plaintiff is a third-party beneficiary of an agreement between it and

Defendant ZMC and, thus, is bound by the Member Terms and Conditions. There is nothing



                                                  4
  USDC IN/ND case 2:19-cv-00333-TLS document 45 filed 04/13/21 page 5 of 15


before the Court that demonstrates how Defendant Copart presented its Member Terms and

Conditions to Defendant ZMC (or to its prospective members in general). For example, Kathryn

Hermes’s Affidavit could have detailed that when prospective members make an account online,

they must click a box indicating that they have reviewed and accepted the Member Terms and

Conditions. Without any facts or details concerning how individuals become a member and

whether Defendant ZMC was ever presented with the Member Terms and Conditions, the Court

is unable to determine whether it, and consequentially the Plaintiff, is bound by the Member

Terms and Conditions. As such, the Court denies Defendant Copart’s alternative Motion to

Dismiss for improper venue.

       2. Failure to State a Claim

       Rule 8 of the Federal Rules of Civil Procedure requires that a pleading contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). Rule 12 permits a defendant to seek dismissal of a complaint that fails to comply with

the pleading requirements. Fed. R. Civ. P. 12(b). A motion to dismiss brought under Rule

12(b)(6) “challenges the viability of a complaint by arguing that it fails to state a claim upon

which relief may be granted.” Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 736 (7th

Cir. 2014) (citing Fed. R. Civ. P. 12(b)(6); Gen. Elec. Capital Corp. v. Lease Resolution Corp.,

128 F.3d 1074, 1080 (7th Cir. 1997)). The Court presumes that all well-pleaded allegations are

true, views these well-pleaded allegations in the light most favorable to the plaintiff, and draws

all reasonable inferences in favor of the plaintiff. Reynolds v. CB Sports Bar, Inc., 623 F.3d

1143, 1146 (7th Cir. 2010). Surviving a Rule 12(b)(6) motion “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). “Factual allegations must be enough to raise a right



                                                  5
  USDC IN/ND case 2:19-cv-00333-TLS document 45 filed 04/13/21 page 6 of 15


to relief above the speculative level . . . .” Id. “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly,

550 U.S. at 556).

        Defendant Copart argues that “the undisputed facts show[that] Plaintiff’s agreement

related to the purchase of the Porsche was with ZMC. In fact, ZMC is the entity that actually

purchased the vehicle. Thus, it only makes sense that Copart gave ZMC the title to the Porsche.”

Def. Copart’s Br. in Supp. 4, ECF No. 21. Defendant Copart also argues that “[n]one of [the

Plaintiff’s] claims are supported by the evidence in this matter.” Id. Defendant Copart presents

an argument based on a dispute of fact, which is outside the scope of a 12(b)(6) motion. See

Lopez v. Pastrick, No. 2:05-cv-452, 2011 WL 744672, at *1 (N.D. Ind. Feb. 23, 2011) (“When

considering a Rule 12(b)(6) motion to dismiss, the court is limited to analyzing the pleadings”

(citing Perez v. Amco Ins. Co., No. 08-cv-4364, 2010 WL 1582229, at *4 (N.D. Ill. 2010)).

        The Plaintiff’s Complaint alleges that “Copart agreed to accept the money directly from

Mazur in exchange for the title to the car.” Compl. ¶ 12. This is, of course, contrary to Defendant

Copart’s contention that the agreement for the sale of the Porsche was between it and Defendant

ZMC. When viewing this allegation in the light most favorable to the Plaintiff, and drawing all

reasonable inferences in his favor, it could be interpreted as an agreement between Defendant

Copart and the Plaintiff that was breached when the title was not delivered to the correct

recipient.

        The Court notes that Defendant Copart, for the first time in its Reply Brief, references the

Copart Member Terms and Conditions in relation to this 12(b)(6) motion and, seemingly, argues

that certain claims should be barred based on the Terms and Conditions. However, this argument



                                                   6
     USDC IN/ND case 2:19-cv-00333-TLS document 45 filed 04/13/21 page 7 of 15


is flawed for several reasons. First, “[a]rguments raised for the first time by a moving party in a

reply brief are deemed waived.” Med. Assurance Co., Inc. v. Miller, No. 4:08-cv-29, 2010 WL

2710607, at *3 (N.D. Ind. July 7, 2010) (collecting cases). Second, documents that are not

referred to in the complaint and central to the claim may not be considered on a motion to

dismiss, and Defendant Copart provides no justification for considering the submitted

documents. See LaPorte Sav. Bank v. Schmidt, No. 2:10-cv-491, 2011 WL 2516536, at *2 (N.D.

Ind. June 23, 2011). Third, even if the Court were to consider the documents, Defendant Copart,

as previously explained, has not established that the Plaintiff is bound by the Member Terms and

Conditions.

        The Plaintiff has alleged that an agreement existed between himself and Defendant

Copart and that Defendant Copart was to deliver the Porsche’s title to the Plaintiff. Defendant

Copart has failed to demonstrate that the Plaintiff’s Complaint fails to satisfy the pleading

requirements or that the Plaintiff’s claims are otherwise barred. For these reasons, the Court

denies Defendant Copart’s Motion to Dismiss for failure to state a claim.

B.      Plaintiff/Counter-Defendant Mariusz Mazur’s Motion to Strike ZMC’s Statement
        of Facts and Designated Exhibits (Dkt. 31-1)

        The Plaintiff’s Motion to Strike [ECF No. 33] argues that certain portions of Defendant

ZMC’s Response [ECF No. 31], specifically the Statement of Facts, Exhibits C, E, G, H, J, and

K in their entirety, and three paragraphs from Exhibit F, should be stricken. In general, “[a] party

who wishes to argue that portions of a statement of genuine issues contain errors or are

inadmissible on evidentiary grounds may file a motion to strike those portions of the statement of

genuine issues.” Mayes v. City of Hammond, 442 F. Supp. 2d 587, 596 (N.D. Ind. 2006) (citing

Goltz v. Univ. of Notre Dame du Lac, 177 F.R.D. 638, 640 (N.D. Ind. 1997)); see also Fed. R.

Civ. P. 56(c)(2) (“A party may object that the material cited to support or dispute a fact cannot be

                                                 7
  USDC IN/ND case 2:19-cv-00333-TLS document 45 filed 04/13/21 page 8 of 15


presented in a form that would be admissible in evidence.”); Fed. R. Civ. P. 56(c)(4) (“An

affidavit or declaration used to support or oppose a motion must be made on personal

knowledge, set out facts that would be admissible in evidence, and show that the affiant or

declarant is competent to testify on the matters stated.”).

       1. Statement of Facts

       The Plaintiff argues that Defendant ZMC’s Statement of Facts should be stricken based

on Local Rule 56-1 because it is titled “Plaintiff’s Statement of Facts” and “is replete with

speculation, inadmissible hearsay, and unauthenticated exhibits.” Pl.’s Mot. to Strike 3, ECF No.

33. Local Rule 56-1 requires that a response to a motion for summary judgment “include a

section labeled ‘Statement of Genuine Disputes’ that identifies the material facts that the party

contends are genuinely disputed so as to make a trial necessary.” N.D. Ind. L.R. 56-1(b)(2).

       The Court recognizes that Defendant ZMC has mislabeled this section of its brief as

“Plaintiff’s Statement of Facts” and, instead of clearly identifying what facts are in dispute,

presents Defendant ZMC’s own account of the facts giving rise to this matter. The Court,

however, has discretion as to how to apply its own local rules. Goltz, 177 F.R.D. at 640–41

(“Moreover, it is clear that the decision whether to apply the rule strictly or to overlook any

transgression is one left to the district court’s discretion.” (citing Little v. Cox’s Supermarkets, 71

F.3d 637, 641 (7th Cir. 1995); Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 921–22 (7th Cir.

1994)). In this instance, the Court declines to strictly enforce the local rule and strike Defendant

ZMC’s Statement of Facts because the Plaintiff’s Partial Motion for Summary Judgment is easily

resolved and it would be an unnecessary waste of judicial resources to have Defendant ZMC

rework its Statement of Facts to fully comply with the local rules. In the Statement of Facts,

Defendant ZMC has offered facts to show that whether the Plaintiff paid (and, thus, whether he



                                                  8
     USDC IN/ND case 2:19-cv-00333-TLS document 45 filed 04/13/21 page 9 of 15


was required to pay) the taxes associated with the sale of the Porsche is in dispute. See Def.

ZMC’s Resp. 4, ECF No. 31-1. Indeed, Defendant ZMC’s statement of facts clearly represents

that “[t]he Amount of tax was equal to the sum of $2,625.00 which Mazur refused to pay.” See

id. This representation is supported by Defendant ZMC’s Exhibit F, Zbigniew Czyewski’s

Affidavit, which provides “that the Plaintiff, Mariusz Mazur refused to . . . pay the sales tax.”

Aff. Zbigniew Czyewski ¶ 9, ECF No. 31-8.2 The Plaintiff does not object to paragraph 9 of

Zbigniew Czyewski’s Affidavit; thus, this section of the Statement of Facts is properly

supported. The Court does not rely on any of the other facts identified in the Statement of Facts

to rule on the Partial Motion for Summary Judgment. Accordingly, the Plaintiff’s Motion to

Strike is denied on the merits as to the above described portion of Defendant ZMC’s Statement

of Facts and denied as moot to the remaining portion of Defendant ZMC’s Statement of Facts.

        2. Exhibits

        The Plaintiff also argues that Exhibits C, E, G, H, J, and K, as well as paragraphs 12, 13,

and 15 from Exhibit F should be stricken because the contents of the Exhibits are inadmissible

under the Federal Rules of Evidence. The Court, having reviewed each Exhibit, does not rely on

Exhibits C, E, G, H, J, K, or the three paragraphs from Exhibit F to determine whether the

Plaintiff’s Motion for Partial Summary Judgment should be granted. Therefore, the Plaintiff’s

Motion to Strike is denied as moot as to the exhibits.

C.      Plaintiff/Counter-Defendant Mariusz Mazur’s Partial Motion for Summary
        Judgment

        The Plaintiff’s Partial Motion for Summary Judgment [ECF No. 27] argues that the

Plaintiff is entitled to summary judgment based on the plain language of Indiana Code § 9-32-4-



2
 Zbigniew Czyewski’s Affidavit indicates that Czyewski is the owner and sole shareholder of Defendant
ZMC. Aff. Zbigniew Czyewski ¶ 1.

                                                  9
  USDC IN/ND case 2:19-cv-00333-TLS document 45 filed 04/13/21 page 10 of 15


1(a)(2). Pursuant to Rule 56(a), summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The party seeking summary judgment “bears the initial

responsibility of informing the district court of the basis for its motion and identifying” the

evidence, if any, that “demonstrate[s] the absence of a genuine issue of material fact.” Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). “A party asserting that a fact cannot be or is

genuinely disputed must support the assertion by . . . citing to particular parts of materials in the

record” or “showing that the materials cited do not establish the absence or presence of a genuine

dispute, or that an adverse party cannot produce admissible evidence to support the fact.” Fed. R.

Civ. P. 56(c)(1).

       In ruling on a motion for summary judgment, the Court must view all facts in the light

most favorable to the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986). The Court will not “make credibility determinations, weigh the evidence, or decide

which inferences to draw from the facts; these are jobs for a factfinder.” Payne v. Pauley, 337

F.3d 767, 770 (7th Cir. 2003) (citing Anderson, 477 U.S. at 255; Betaco, Inc. v. Cessna Aircraft

Co., 32 F.3d 1126, 1138 (7th Cir. 1994); Sarsha v. Sears, Roebuck & Co., 3 F.3d 1035, 1041 (7th

Cir. 1993)). Summary judgment is not a substitute for a trial on the merits or a vehicle for

resolving factual disputes. Waldridge, 24 F.3d at 920. Instead, the Court’s sole task in ruling on a

motion for summary judgment is “to decide, based on the evidence of record, whether there is

any material dispute of fact that requires a trial.” Payne, 337 F.3d at 770 (quoting Waldridge, 24

F.3d at 920). If a reasonable factfinder could find in favor of the nonmoving party, summary

judgment may not be granted. Id.




                                                  10
  USDC IN/ND case 2:19-cv-00333-TLS document 45 filed 04/13/21 page 11 of 15


        The Plaintiff argues that he has complied with Indiana Code § 9-32-4-1; therefore, he is

entitled to damages as set forth in the statute. Indiana Code § 9-32-4-1 provides, in relevant part,

that:

        (b) If a motor vehicle or watercraft for which a certificate of title has been issued is
        sold or if the ownership of the motor vehicle or watercraft is transferred in any
        manner other than by a transfer on death conveyance under IC 9-17-3-9, in addition
        to complying with IC 9-17-3-3.4, the transferring party must do the following:

            ...

            (2) Deliver or transmit the certificate of title to the purchaser or transferee
            within thirty-one (31) days after the date of sale or transfer to the purchaser or
            transferee of the motor vehicle or watercraft, if all the following conditions
            exist:

                  (A) The transferring party is a dealer licensed by the state under this
                  article.

                  (B) The dealer is not able to deliver or transmit the certificate of title at the
                  time of sale or transfer.

                  (C) The dealer provides the purchaser or transferee with an affidavit under
                  section 2 of this chapter.

                  (D) The purchaser or transferee has made all agreed upon initial payments
                  for the motor vehicle or watercraft, including delivery of a trade-in motor
                  vehicle or watercraft without hidden or undisclosed statutory liens.

Ind. Code § 9-32-4-1(b). The statute further provides that:

        (e) If a purchaser or transferee does not receive a valid certificate of title within the
        time specified by this section, the purchaser or transferee has the right to return the
        motor vehicle or watercraft to the dealer ten (10) days after giving the dealer written
        notice demanding delivery or transmission of a valid certificate of title and the
        dealer’s failure to deliver or transmit a valid certificate of title within that ten (10)
        day period. Upon return of the motor vehicle or watercraft to the dealer in the same
        or similar condition as delivered to the purchaser or transferee under this section,
        the dealer shall pay to the purchaser or transferee the purchase price plus sales taxes,
        finance expenses, insurance expenses, and any other amount paid to the dealer by
        the purchaser or transferee.




                                                     11
  USDC IN/ND case 2:19-cv-00333-TLS document 45 filed 04/13/21 page 12 of 15


Id. at § 9-32-4-1(e). Based on Defendant ZMC’s Exhibit F and the statute’s plain language, the

Court must deny the Plaintiff’s motion for summary judgment.

        Foremost, there is a genuine issue of material fact as to whether Defendant ZMC should

have transferred title to the Plaintiff. The statute provides that the transferring party must deliver

or transmit the certificate of title within thirty-one days after the date of sale if all the conditions

under § 9-32-4-1(b)(2) are met. Id. at § 9-32-4-1(b)(2). One required condition is that “[t]he

purchaser or transferee has made all agreed upon initial payments for the motor vehicle or

watercraft.” Id. at § 9-32-4-1(b)(2)(D). In his declaration, the Plaintiff provides that he “made

[the] agreed upon initial payments.” Ex. 2, Decl. of Mariusz Mazur ¶ 10, ECF No. 28, p. 15.

However, Defendant ZMC argues that the Plaintiff’s Motion for Summary Judgment should be

denied because the Plaintiff “was in direct violation of IC 9-32-4-1(b)(2)(D)” due to his

“refus[al] to pay the tax.” Def. ZMC’s Resp. 12. The Defendant submitted the Affidavit of

Zbigniew Czyewski, which supports this argument by representing that the Plaintiff “refused to .

. . pay the sales tax.” Aff. Zbigniew Czyewski ¶ 9. In his declaration, the Plaintiff does not

confirm or deny that he paid the sales tax. See Decl. of Mariusz Mazur.

        Section 9-32-4-1(b)(2)(D) explicitly requires that the buyer make all of the agreed upon

initial payments. Nothing before the Court indicates that the initial payment, by law, includes the

sales tax amount. The Court, however, recognizes that the requirement to pay sales tax as part of

the initial payment may be a term of the agreement between the parties. The Plaintiff and

Defendant ZMC do not agree which (or if any) of the documents submitted to the Court

memorialize the terms of their agreement; therefore, the Court cannot, at this time, determine

whether the parties’ agreement contemplated the sales tax at issue as part of the initial payment.




                                                   12
  USDC IN/ND case 2:19-cv-00333-TLS document 45 filed 04/13/21 page 13 of 15


As such, whether the Plaintiff was required to pay sales tax as part of the initial payment and, if

so, whether the Plaintiff paid the sales tax are both genuine issues of material fact.

       Even if the Court concluded that there were no genuine issues of material fact as to

whether Defendant ZMC should have delivered the title, the Court would still not rule in the

Plaintiff’s favor. Although not explicitly argued by the Defendant, the Court, based on the plain

language of Section 9-32-4-1(e), has identified that there are also genuine issues of material fact

as to whether the Plaintiff has met the conditions to require Defendant ZMC to return the

purchase price of the vehicle plus other costs and fees.

       The Plaintiff argues that, because he sent a notice of intent to Defendant ZMC and

Defendant ZMC refused to rescind the sale, he is entitled to damages. However, if this were all

the Plaintiff did, he would not be entitled to relief. Section 9-32-4-1(e) provides that “[i]f a

purchaser or transferee does not receive a valid certificate of title within the time specified by

this section, the purchaser or transferee has the right to return the motor vehicle,” and that

“[u]pon return of the motor vehicle . . . to the dealer in the same or similar condition as delivered

to the purchaser or transferee under this section, the dealer shall pay to the purchaser or

transferee the purchase price plus sales taxes, finance expenses, insurance expenses, and any

other amount paid to the dealer by the purchaser or transferee.” Ind. Code § 9-32-4-1(e)

(emphasis added). Nothing in the Plaintiff’s Complaint, the Plaintiff’s Partial Motion for

Summary Judgment, or the Plaintiff’s Declaration contends that the Porsche was returned to the

Defendant or that the Porsche is in the same or a similar condition as when the Plaintiff received

the vehicle.

       In contrast, the Defendant’s Counterclaim alleges “that the Plaintiff/Counter-Defendant

Mazur continued to drive the vehicle as the odometer reading kept increasing; and he kept



                                                  13
    USDC IN/ND case 2:19-cv-00333-TLS document 45 filed 04/13/21 page 14 of 15


requesting Alfred Kopacz to renew the dealer plate on the vehicle.” Def. ZMC Answer,

Affirmative Defenses, and Counter-Claim 17, ECF No. 14. The Affidavit of Zbigniew Czyewski

provides that the Plaintiff “took possession of the vehicle once the repairs were made” and “kept

the vehicle until October 31, 2017, when he dropped the vehicle off at Copart with the keys

inside to have it sold at the auction.” Aff. Zbigniew Czyewski ¶¶ 6, 10; see also id.¶ 11 (“The

Plaintiff, Mariusz Mazur tried to have the car sold through Copart for about six weeks or until

January 3, 2018 with the highest bid being equal to $42,250.00 . . . .”).3 The Affidavit of

Zbigniew Czyewski does not directly corroborate the Defendant’s counterclaim allegations;

however, it does demonstrate the Court’s concern as to the lack of clarity surrounding who has

possession of the Porsche. At this time, there is no evidence before the Court indicating who

currently possesses the Porsche or, if Defendant ZMC possesses the Porsche, that the Porsche is

in the same condition as when it was delivered to the Plaintiff. Accordingly, there is insufficient

evidence for the Court to conclude that there is an absence of a genuine issue of material fact as

to whether Defendant ZMC should have rescinded the contract.

        Because there exist genuine issues of material fact as to whether Defendant ZMC should

have delivered title, and, if so, whether Defendant ZMC should have rescinded the contract, the

Court denies the Plaintiff’s Motion for Partial Summary Judgment [ECF No. 27].

                                             CONCLUSION

        For the reasons set forth above the Court:




3
  The Court notes that paragraph 10 of Zbigniew Czyewski’s Affidavit cites to Exhibit G, which was one
of the Exhibits the Plaintiff moved to strike. However, the Plaintiff does not argue that Zbigniew
Czyewski lacks personal knowledge that the Plaintiff left the Porsche with Defendant Copart and instead
is relying solely on Exhibit G. In addition, the Plaintiff did not move to strike paragraphs 6, 10, or 11 of
Zbigniew Czyewski’s Affidavit. Accordingly, these paragraphs can be considered by the Court.

                                                     14
  USDC IN/ND case 2:19-cv-00333-TLS document 45 filed 04/13/21 page 15 of 15


              DENIES Defendant Copart Inc.’s Motion to Dismiss for Failure to State a Claim

               and, or in the Alternative Motion to Dismiss for Improper Venue [ECF No. 19];

              DENIES Plaintiff/Counter-Defendant Mariusz Mazur’s Partial Motion for

               Summary Judgment [ECF No. 27]; and

              DENIES Plaintiff/Counter-Defendant Mariusz Mazur’s Motion to Strike ZMC’s

               Statement of Facts and Designated Exhibits (Dkt. 31-1) [ECF No. 33].

       The Court ORDERS the Plaintiff to file a supplemental jurisdictional statement on or

before May 4, 2021, setting forth the basis for this Court’s diversity jurisdiction as set forth in

footnote 1 above.

   SO ORDERED on April 13, 2021.

                                               s/ Theresa L. Springmann
                                               JUDGE THERESA L. SPRINGMANN
                                               UNITED STATES DISTRICT COURT




                                                  15
